ORDER

PER CURIAM.
Kevin Fields (“defendant”) appeals his conviction on one count of robbery in the first degree and one count of armed criminal action. Defendant claims that the trial court plainly erred in accepting the indictment allegations and certain jury instructions because he was convicted of more than one offense based on inconsistent findings of fact. He also alleges that the trial court erred in denying his motion to suppress statements, and in admitting such statements at trial. Finally, defendant claims that the trial court erred in refusing to submit his proposed jury instructions A and B.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).